DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/31/2021 is acknowledged. Claims 1-4, 8, 10, 13 and 18 are amended. Claims 11 and 12 are canceled. Currently claims 1-10 and 13-20 are pending in the application.
Previous objection is withdrawn in view of the above amendment.
Previous 112 rejection is withdrawn since Applicant’s argument is persuasive.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-10 and 13-20 are rejected under a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
As amended, independent claims 1 and 10 recites “a bifacial photovoltaic module disposed in a substantial vertical configuration” in lines 3-4 of claims 1 and 10, and “two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration” in lines 6-7 of claims 1 and 10. Applicant has no support for the limitations in the originally filed disclosure. Applicant does not disclose while the bifacial photovoltaic module disposed in a substantially vertical configuration, the solar cells included in the bifacial photovoltaic module are spaced apart in a vertical configuration, and not the same substantially vertical configuration as the photovoltaic module.
Claims 2-9 and 13-20 are rejected on the same ground as claims 1 and 10.
As amended, claim 10 recites “a bifacial photovoltaic module disposed adjacent a transparent encapsulant” in lines 2-3. Applicant has no support for the limitation in the originally filed disclosure. Applicant discloses a photovoltaic module (204, fig. 2), which includes bifacial PV cells (212, fig. 2) and encapsulant (214, fig. 2), is adjacent to air (or open space).
Claims 13-20 are rejected on the same ground as claim 10.
For the purpose of this office action, the limitation is construed as the bifacial solar cells are disposed adjacent a transparent encapsulant according to Applicant’s disclosure and previous claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, independent claims 1 and 10 recites “a bifacial photovoltaic module disposed in a substantial vertical configuration” in lines 3-4 of claims 1 and 10, and “two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration” in lines 6-7 of claims 1 and 10. It is unclear if “vertical configuration” recited in lines 6-7 is the same as or different from “a substantially vertical configuration” recited in lines 3-4.
Claims 2-9 and 13-20 are rejected on the same ground as claims 1 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 -8, 10, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mignon et al. (US 2008/0257400) in view of Austin (US 2015/0326176).
Regarding claim 1, Mignon et al. discloses a solar system comprising a holographic optical element (transmission grating 12, figs. 1 and 5, [0021] and [0024-0026]) configured to be disposed adjacent an end of a vertically-mounted bifacial photo-voltaic module/panel (18 in fig. 1, or 18 and 28 in fig. 5, [0021]) disposed in a substantially vertical configuration (see figs. 1 and 5), wherein the holographic optical element (12) is configured to direct incident light (16) toward one or more surfaces of the bifacial photovoltaic module (18 or 18/28, see figs. 1 and 5, [0021]).
Mignon et al. does not disclose the bifacial photovoltaic module/panel (18) having a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration.
Austin discloses a bifacial photovoltaic module/panel (see solar collector 12, figs. 1-2, [0054-0056]) having a plurality of bi-facial solar cells (see annotated fig. 1 below, or back to back cells each including a front facing cell 16 and an adjacent back facing cell 18 described in figs. 8-9) disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration (see figs. 1-2 and 8-9).

    PNG
    media_image1.png
    337
    540
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Mignon et al. by using the bifacial solar module/panel having a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration as taught by Austin as the bifacial photovoltaic module/panel (18) of Mignon et al., because Austin teaches such bifacial photovoltaic module/panel would generate in excess of 30% more power production per square foot and permit the user to maximize production of energy ([0070]).
Regarding claims 2-4, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Austin discloses the bifacial solar cells being disposed adjacently between a pair of encapsulant layers of encapsulant (see white part surrounding the bifacial solar cells in annotated fig. 1 above, or top and bottom encapsulant 14 in figs. 8-9) such that the encapsulant encloses the bifacial solar cells (see figs. 1-2 and 8-9).
Regarding claim 5, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon et al. discloses the holographic optical element (12) is a transmission grating ([0021]), or the holographic optical element of Mignon et al. comprises an optical grating.

Regarding claim 7, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon shows the holographic optical element (12) is configured to diffract incident light (16) toward the one or more surfaces of the photo-voltaic module (18, see fig. 1).
Regarding claim 8, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon et al. discloses the holographic optical element is formed from dichromated gelatin or a photopolymer ([0026]).
Regarding claim 10, Mignon et al. discloses a solar system comprising:
a bifacial photo-voltaic module/panel (18 and 28 in fig. 5, [0021], [0030]) disposed in a substantially vertical configuration relative to a horizon (see fig. 5 and also see fig. 1); and
a holographic optical element (12, [0021], [0024-0026], [0047]), disposed adjacent an end of the photo-voltaic module (see fig. 5), the holographic optical element (12) configured to direct incident light toward one or more surfaces of the photo-voltaic module (see fig. 5, and also see fig. 1).
Mignon et al. does not explicitly disclose the bifacial photovoltaic module/panel (18 or 28) comprising a plurality of bifacial solar cells spaced apart and disposed along a longitudinal axis in the vertical configuration of the bifacial photovoltaic module and a transparent encapsulant adjacent to the solar cells such that the transparent encapsulant fully encloses one or more of the plurality of bifacial solar cells.


    PNG
    media_image1.png
    337
    540
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Mignon et al. by using the bifacial solar module/panel comprising a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration and a transparent encapsulant adjacent to the solar cells and fully encloses the solar cells as taught by Austin for the bifacial photovoltaic module/panel (18) of Mignon et al., because Austin teaches such bifacial photovoltaic module/panel would generate in excess of 30% more power production per square foot and permit the user to maximize production of energy ([0070]).


Regarding claim 14, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is a transmission grating ([0021]), or the holographic optical element of Mignon et al. comprises an optical grating.
Regarding claim 15, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is orthogonal to the one or more surfaces of the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 16, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is configured to diffract incident light (16) toward the one or more surfaces of the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 17, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is formed from dichromated gelatin or a photopolymer ([0026]).
Regarding claim 19, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is integrated with the photo-voltaic module (18 and 28, see fig. 5).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mignon et al. (US 2008/0257400) as applied to claims 1 and 10 above, and further in view of Kroll et al. (US 2014/0016051).
Regarding claims 9 and 18, modified Mignon et al. discloses a solar system as in claims 1 and 10 above, wherein Mignon et al. discloses the holographic optical element (12) has a thickness (see figs. 1 and 5) and using the same material for the holographic optical element (see claims 8 and 17 above) to obtain a refractive index modulation n to give high diffraction efficiency. Mignon et al. teaches the holographic optical element (12) is a transmission grating ([0021]), or hologram grating. 
Modified Mignon et al. does not teach designing the hologram grating to have the quality factor Q (or Q factor) to be greater than 10 determined by the equation as claimed.
Kroll et al. teaches designing hologram grating to have the quality factor Q (or Q factor) to be greater than 10 determined by the claimed equation is known in the art ([0068]) for desired direction of light diffraction of selected wavelengths ([0063-0064]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have designed the holographic optical element of modified Mignon et al. to have the quality factor Q to be greater than 10 determined by the claimed equation as taught by Kroll et al., because Mignon et al. teaches the holographic optical element is a hologram grating and Kroll et al. teaches such designing the hologram grating to have the quality factor Q to be greater than 10 .   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-20  have been considered but are moot because the new ground of rejection relies and a combination of references and does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Mignon does not discloses the photovoltaic module as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726